LEVINE, J.
It appears that at the time the contract was signed, Mary Konyha was not alone. Her daughter was there, also her husband. The evidence given by both daughter and husband of plaintiff in error, leads to but one reasonable conclusion, namely, that the settlement was not agreed upon between Mary Konyha and the railroad company, at the time the contract was signed,'but that the matter was in process of negotiation with the claim adjuster of the railroad. An exhibit attached to the record which is a letter signed by plaintiff in error forwarded to the attorney, and bearing date of August 12, 1927, informed him that she had received her check for $1000.00 and that she desired; to have him “cancel the paper.” The letter is couched in careful legal phraseology and was written on the same day when the claim adjuster brought the check to plaintiff in error. It is not beyond reasonable hypothesis to infer that the claim adjuster assisted her in the writing of that letter to the attorney, and that the matter of a contract with the attorney was discussed. If it be true that she did not know what paper she signed, why did she urge in her letter, that the attorney cancel the paper? The attorney, on the other hand, stoutly maintains that there was no misrepresentation. That he sent his man to her place at her solicitation and that the contract was signed with the full and clear understanding between them as to what the terms were. That immediately upon the signing of the contract he mailed a letter to the Pennsylvania Railroad Co., informing them that he was employed as attorney for plaintiff in error.
It is quite a coincidence that within a day after the letter was mailed by the attorney to the railroad company, the claim adjuster brought to plaintiff in error a check for $1000.
We are of the opinion that the trial court was justified in inferring that while there were negotiations between the railroad company and plaintiff in error, directly looking toward a settlement, and while there was a conference between them on August 3rd, that after waiting a week she tired of waiting, and therefore decided to employ an attorney. That after the contract of employment was signed, and after the attorney had' notified the railroad company of the fact that he was so employed, that the claim adjuster, in order to forestall any action by the attorney, settled the claim behind his back and without his knowledge or consent.
We cannot agree with the view of counsel for plaintiff in error, condemning the action of the attorney. Plaintiff in error tells an unreasonable story in view of all the events surrounding this transaction. As far as we know, the attorney conducted himself in a proper manner, and that he has just ground for complaint. In theory at least, attorneys are regarded as officers of the court, and subject to its discipline. Care, therefore, must be exercised not to condemn the action of áttorneys, unless the proof clearly justifies it.
It is said that the laborer is worthy of his hire, and we see no reason why an attorney should be excepted from this benefieient protection accorded to all those who labor.
*579We see no reason for disturbing the judgment of the Municipal Court. Judgment will therefore be affirmed.
(Sullivan, P.J. and Levine, J., concur.) (Vickery, J., dissents.)